Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the preliminary amendment filed on 04/13/2020.
Claims 19-34 are pending.
Claims 1-18 are canceled. 
Claims 19-34 are new.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 19-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of Ulrich (Pat. No. 10,216,366 B2) (“Pat. ‘366”).
Claim #
Present Application
Pat. ‘366
Claim #
19
A method of anticipatory provisioning of resources for mobile users in an institutional space, the method comprising: 










detecting an electronically detected location-based triggering event indicative of departure of a first mobile user from a first network node at which the first mobile user accessed a first virtual desktop; in response to the electronically detected location-based triggering event indicative of departure of the first mobile user from the first network node, predicting a second network node, within the institutional space, that the first mobile user is likely to access; detecting unsuitability of the second network node for use by the first mobile user; predicting a third network node, different from the second network node and within the institutional space, that the first mobile user is likely to access; and delivering the first virtual desktop to the third network node prior to arrival of the first mobile user at the third network node.




(ii) data specifying session resources for the user, (iii) data indicative of a current location of the user, and (iv) data specifying a privilege level for the user; 

in response to an electronically detected location-based triggering event of a first mobile user, the privilege level of the first user, and the provisioning policy stored in the database for the first mobile user, causing a first virtual desktop including the session resources specified for the first mobile user to be created, prior to receiving log-on credentials for the first mobile user, within a first hosted session at a server; 


receiving, at a first network node, log-on credentials for the first mobile user; upon acceptance of the log-on credentials for the first mobile user, providing network-based access for the first mobile user to the launched resources at the first network node; receiving, at a second network node, log-on credentials for a second mobile user having a privilege level different from that of the first mobile user; only after acceptance of the log-on credentials for the second mobile user, causing a second virtual 



The method of claim 1, wherein the location-based triggering event of the first mobile user is detection of presence of the first mobile user at a first location and further comprising: predicting a second location for the first mobile user, the second location being based on and different from the first location; delivering a virtual desktop including the resources to a node at the second location; and providing network-based access to the virtual desktop by the first mobile user at the node at the second location following log-on of the first mobile user thereat.
2


The method of claim 1, wherein the at least one location-based triggering event in at least one of the records is log-off of a user from an existing session.
4


While independent claim 19 here does not have exactly the same language as claims 1-2 and 4 of Pat. ‘366, it is not patentably distinct over those claims. The limitation regarding detecting unsuitability is merely an iteration of the detecting of a location based triggering event step, such as a log-off of a user, as in claim 5 of Pat. ‘366.  

Claims 22-23 here are not patentably distinct over Pat. ‘366 and Jung (Pub. No. US 2015/0200984 A1); see rejection of claims 22-23 below.
Claim 24 here is not patentably distinct over claims 1-2 and 4 of Pat. ‘366.
Claim 25 here is not patentably distinct over claims 1-2 and 4 of Pat. ‘366.
Claim 26 here is not patentably distinct over Pat. ‘366 and Branch (US Pub. No. 2012/0023223 A1) (“Branch”); see rejection of claim 26 below.
Claim 27 here is not patentably distinct over Pat. ‘366 and Wortman (Pub. No. US 2015/0178459 A1); see rejection of claim 27 below.
Claim 28 here is not patentably distinct over Pat. ‘366 and Branch; see rejection of claim 28 below.
Claim 29 here is not patentably distinct over claim 1 of Pat. ‘366.
Claim 30 here is not patentably distinct over claim 10 of Pat. ‘366.
Claim 31 here is not patentably distinct over claim 6 of Pat. ‘366.
Claims 32-34 here are not patentably distinct over claims 15-17, respectively, of Pat. ‘366.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made


Claims 19 and 26-32 are rejected under 35 U.S.C. § 103 as being unpatentable over Branch (US Pub. No. 2012/0023223 A1) in view of Wortman (Pub. No. US 2015/0178459 A1).

Regarding claim 19, Branch teaches a method of anticipatory provisioning of resources for mobile users in an institutional space, the method comprising: storing records for a plurality of users, each of the records specifying, for one of the users, data specifying a provisioning policy for the user including at least one location-based triggering event (Branch Fig. 3 & ¶¶ [0024]-[0025], context engine determines workspace configurations including a location triggering event, where that configuration is used; see also ¶ [0028], “Once the workspace configuration(s) 300 has been determined/generated it is stored in the configuration repository 212… the context analytics engine 204 also analyzes the information received from the information collector 202 in conjunction with the determined workspace configurations 300 to predict which workspace of a user should be migrated, when this workspace should be migrated, and where this workspace should be migrated to”; see also Abstract) detecting an electronically detected location-based triggering event indicative of departure of a first mobile user from a first network node at (Branch ¶ [0018], VWMM migrates virtual workspace based on change of location determined from information such as electronic schedule information; see also ¶ [0032], workspace migrated based on real time user location information); in response to the electronically detected location-based triggering event indicative of departure of the first mobile user from the first network node, predicting a second network node, within the institutional space, that the first mobile user is likely to access (Branch ¶ [0018], VWMM determines where to migrate virtual workspace based on predicted change of location; see also Abstract “[a] set of information associated with a user is analyzed. A future virtual workspace demand associated with the user is predicted based on the analyzing. At least a portion of at least one virtual workspace associated with the user is migrated from a first location to at least a second location based on the future virtual workspace demand that has been predicted.”); detecting unsuitability of the second network node for use by the first mobile user (Branch ¶ [0018], VWMM determines whether to migrate virtual workspace based on predicted change of location – therefore, after the workspace arrives at the second location and the user is predicted to be at another location, the VMMM will determine that the second node is unsuitable and transfer the workspace to the next predicted location); predicting a third network node, different from the second network node and within the institutional space, that the first mobile user is likely to access (Branch ¶ [0018], VWMM determines whether to migrate virtual workspace based on predicted change of location); and delivering the first virtual desktop to the third network node prior to arrival of the first (Branch ¶ [0018], VWMM determines whether to migrate virtual workspace based on predicted change of location).
Although Branch teaches storing the records specified in claim 19, Branch does not explicitly teach providing a database for storing those specific records.
However, Wortman teaches providing a database for storing records for a plurality of users (Wortman ¶ [0071], databases are well known in the art to store information and Wortman teaches that databases are well known in the art to store records – therefore it would have been obvious to put the records in Branch into a database; see also ¶ [0009]).
It would have been obvious, to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Branch and Wortman to teach storing information in a database because it is merely combining prior art elements (the limitations taught above by Branch) according to known methods (storing information in a database) to yield predictable results (storing information in databases is well-known and has been utilized for a long time prior to the effective filing date of the claimed invention). MPEP 2143(I). See also Wortman ¶ [0071], “Databases 302, 304 may comprise one of many well-known database management systems, such as, for example, MICROSOFT's SQL Server, MICROSOFT's ACCESS, or IBM's DB2 database management systems, or the database management systems available from ORACLE or SYBASE.” Furthermore, it is beneficial to store information in a database for ease of access and consistency. 

(Branch ¶¶ [0018] & [0022]-[0023], user’s use of a workspace is monitored and used to predict where to migrate the workspace; see also ¶ [0030], “the context analytics engine 204 can predict where and when the user will move (travel to a new location) based on the information received from the information collector 202, as discussed above. The context analytics engine 204 uses this predicted movement schedule and geographic location and correlates it with the network topology information to determine which data center(s) is(are) close in the network to the location the user is traveling to and hence to be considered as the target/candidate data center(s) workspace should be migrated to.”)

Regarding claim 27, Branch and Wortman teach the method of claim 26.
Branch does not explicitly teach wherein the information comprises patient information.  
However, Wortman teaches wherein the information comprises patient information (Wortman ¶ [0009], patient information is transmitted to health care provider).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Branch and Wortman to teach utilizing the invention of Branch in a healthcare environment (e.g., hospital with patients) because it is known work in one field of endeavor (predictive MPEP 2143(I). Furthermore, this is also combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Regarding claim 28, Branch and Wortman teach the method of claim 19. Branch furthermore teaches wherein the first virtual desktop is delivered to the third network node after a confidence level of the prediction of the third network node exceeds a threshold (Branch ¶ [0018] “the VWMM 112 predicts when and where a user will or may travel to and what workspace information the user may need in the future using information such as, but not limited to electronic schedule information (e.g., calendar entries, travel reservation databases, etc.”)

Regarding claim 29, Branch and Wortman teach the method of claim 19. Branch furthermore teaches wherein at least one of the second network node or the third network node is predicted based on a location history, within the institutional space, of the first mobile user (Branch ¶ [0018], VWMM predicts where to migrate workspace based on contextual information, and therefore inherently teaches predictive migrating based on a confidence level exceeding threshold).

Regarding claim 30, Branch and Wortman teach the method of claim 19. Branch furthermore teaches wherein the at least one location-based triggering event in the (Branch ¶ [0018], virtual workspace migration manager ‘VWMM’ migrates virtual workspace based on a specific user’s predicted context; see also Fig. 3, 304 and ¶ [0028]).

Regarding claim 31, Branch and Wortman teach the method of claim 19. Branch furthermore teaches wherein the first virtual desktop comprises data from a previous session of the first mobile user (Branch ¶ [0018], workspace is migrated).

Regarding claim 32, Branch and Wortman teach the method of claim 19. Branch furthermore teaches wherein the first virtual desktop, when delivered to the third network node, includes (i) data from a session of the first mobile user on the first network node when a default-restoration triggering event has not occurred prior to delivery of the first virtual desktop, or (ii) default data for the first mobile user when the default-restoration triggering event has occurred prior to delivery of the first virtual desktop (Branch ¶ [0018], workspace is migrated).

Claims 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Branch (US Pub. No. 2012/0023223 A1) in view of Wortman (Pub. No. US 2015/0178459 A1) and further in view of Biancaniello (Pub. No. US 2016/0080259 A1).

Regarding claim 20, Branch and Wortman teach the method of claim 19.

However, Biancaniello teaches wherein detecting unsuitability of the second network node for use by the first mobile user comprises detecting use of the second network node by a mobile user other than the first mobile user (Biancaniello ¶ [0003], a client’s request is load balanced based on how busy a back-end server is).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Branch, Wortman and Biancaniello to teach load balancing based on server usage because it enhances performances. See Biancaniello ¶ [0003].

Regarding claim 21, Branch, Wortman and Biancaniello teach the method of claim 20. Branch furthermore teaches delivering/migrating virtual desktops as asserted above with regard to claim 1. 
Branch and Wortman do not explicitly teach wherein the first data is not delivered to the second network node before the first data is delivered to the third network node.
However, Biancaniello teaches wherein the first data is not delivered to the second network node before the first data is delivered to the third network node (Biancaniello ¶ [0003], a client’s request is load balanced based on how busy a back-end server is).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Branch, See Biancaniello ¶ [0003].

Claims 22-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Branch (US Pub. No. 2012/0023223 A1) in view of Wortman (Pub. No. US 2015/0178459 A1) and further in view of Jung (Pub. No. US 2015/0200984 A1).

Regarding claim 22, Branch and Wortman teach the method of claim 19.
Branch and Wortman do not explicitly teach wherein detecting unsuitability of the second network node for use by the first mobile user comprises detecting movement of the first mobile user within the institutional space past the second network node without electronically detecting a location- based triggering event indicative of arrival of the first mobile user at the second network node.
However, Jung teaches wherein detecting unsuitability of the second network node for use by the first mobile user comprises detecting movement of the first mobile user within the institutional space past the second network node (Jung Fig. 9, s11 & ¶ [0067], “The host device… detects the devices around itself either in motion or static, and collects the location information of the relevant devices (S11)”) without electronically detecting a location-based triggering event indicative of arrival of the first mobile user at the second network node (Jung ¶ [0067], at step s12 system checks whether device is in a prescribed range and authenticates it – therefore prior to step s12 there is no triggering event indicative of arrival).
See Jung ¶¶ [0067]-[0068].   

Regarding claim 23, Branch, Wortman and Jung teach the method of claim 19. Branch furthermore teaches wherein (i) the first virtual desktop is delivered to the second network node before unsuitability of the second network node for use by the first mobile user is detected, and (ii) the first virtual desktop is revoked from the second network node after unsuitability of the second network node for use by the first mobile user is detected (Branch ¶ [0018], VWMM determines whether to migrate virtual workspace based on predicted change of location – therefore, after the workspace arrives at the second location and the user is predicted to be at another location the VMMM will determine that the second node is unsuitable and transfer the workspace to the next predicted location).

Claims 24-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Branch (Pub. No. US 2012/0023223 A1) in view of Wortman (Pub. No. US 2015/0178459 A1) and further in view of Janse van Rensburg (Pat. No. US 8,607,067 B1).


Branch does not explicitly teach further comprising, after arrival of the first mobile user at the third network node, receiving log-on credentials for the first mobile user, and, upon acceptance of the log-on credentials for the first mobile user, providing network-based access for the first mobile user to the first virtual desktop at the third network node.
However, Janse Van Rensburg teaches further comprising, after arrival of the first mobile user at the third network node, receiving log-on credentials for the first mobile user, and, upon acceptance of the log-on credentials for the first mobile user, providing network-based access for the first mobile user to the first virtual desktop at the third network node (Fig. 12; Janse Van Rensburg column 23, lines 61-67 & column 24, lines 19-25, access is allowed after user is authenticated based on credentials).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Branch, Wortman and Janse Van Rensburg to teach authenticating users. It is beneficial to do this because it protects data and resources.  

Regarding claim 25, Branch, Wortman and Janse Van Rensburg teach the method of claim 19. Branch furthermore teaches detecting an electronically detected location-based triggering event indicative of departure of a second mobile user from a fourth network node at which the second mobile user accessed a second virtual desktop (Branch ¶ [0018], VWMM migrates virtual workspace based on change of location determined from information such as electronic schedule information; see also ¶ [0032], workspace migrated based on real time user location information); only in response to an electronically detected location-based triggering event indicative of arrival of the second mobile user at a fifth network node, delivering the second virtual desktop to the fifth network node (Branch ¶ [0018], VWMM migrates virtual workspace based on change of location determined from information such as electronic schedule information; see also ¶ [0032], workspace migrated based on real time user location information).
Branch does not explicitly teach receiving log-on credentials at a node for a second mobile user with a different privilege level from the first mobile user and upon acceptance of the log-on credentials for the second mobile user, providing network-based access for the second mobile user to the second virtual desktop at the fifth network node.
However, Janse Van Rensburg teaches receiving log-on credentials at a node for a second mobile user with a different privilege level from the first mobile user and upon acceptance of the log- on credentials for the second mobile user, providing network-based access for the second mobile user to the second virtual desktop at the fifth network node (Fig. 12; Janse Van Rensburg column 19, lines 35-63, authorization specifications specify privilege level, these authorization specifications are credentials upon which virtual machines are provisioned; see also column 23, lines 61-67 & column 24, lines 19-25, access is allowed after user is authenticated based on credentials).
.  

Claims 33-34 is rejected under 35 U.S.C. § 103 as being unpatentable over Branch (US Pub. No. 2012/0023223 A1) in view of Wortman (Pub. No. US 2015/0178459 A1) and further in view of Zinn (Pub. No. US 2007/0167151 A1).

Regarding claim 33, Branch and Wortman teach the method of claim 32.
Branch and Wortman do not explicitly teach wherein the default-restoration triggering event comprises a log-off by the first mobile user from the first network node.
However, Zinn teaches wherein the default-restoration triggering event comprises a log-off by the first mobile user from the first network node (Zinn ¶ [0038], “A second example of a device-initiated session trigger is a logoff trigger 320. In this example, logoff trigger 320 occurs when mobile device 306 receives a session termination event (i.e., a log off event). Logoff trigger 320 may include such events as powering down the device, turning off the device's radio 204, mobile device 306 going out of coverage, or the user manually requesting a log off event. Logoff trigger 312 might also include an inactivity timeout”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Branch, Wortman and Zinn to teach wherein a triggering event is a logoff because this is merely MPEP 2143(I).

Regarding claim 34, Branch and Wortman teach the method of claim 32.
Branch and Wortman do not explicitly teach wherein the default-restoration triggering event comprises a period of inactivity associated with the session of the first mobile user on the first network node.
However, Zinn teaches wherein the default-restoration triggering event comprises a period of inactivity associated with the session of the first mobile user on the first network node (Zinn ¶ [0038], “A second example of a device-initiated session trigger is a logoff trigger 320. In this example, logoff trigger 320 occurs when mobile device 306 receives a session termination event (i.e., a log off event). Logoff trigger 320 may include such events as powering down the device, turning off the device's radio 204, mobile device 306 going out of coverage, or the user manually requesting a log off event. Logoff trigger 312 might also include an inactivity timeout”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Branch, Wortman and Zinn to teach wherein a triggering event is a timeout because this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Barnes (Pub. No. US 2012/0075061 A1)  teaches that “[a] physical space is defined and a real-time locating system (RTLS) is used to determine objects that are within the physical space. The objects determined by the RTLS to be within the physical space are associated. The objects include at least one of a caregiver, a patient, a medical device, a medication, and a medical substance.” Barnes Abstract.
Ben Ayed (Pub. No. US 2015/0172920 A1) teaches a “SYSTEM FOR PROXIMITY BASED ENCRYPTION AND DECRYPTION”. Ben Ayed Title.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
08/11/2021

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454